Citation Nr: 0837542	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  97-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

When the case was last before the Board in June 2006, it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran's depression was not shown in service and is 
not etiologically related to service.

2.  The veteran's memory loss was not shown in service and is 
not etiologically related to service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Memory loss was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from a decision issued prior 
to the enactment of the VCAA; thus, there is no error in the 
timing of the notice subsequently provided in letters dated 
in December 2004 and July 2006.  In these letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The July 2006 letter advised the 
veteran of the evidence needed to establish a disability 
rating and effective date.  The claim was last readjudicated 
in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, post-service medical records and examination 
reports, employment records, and hearing testimony.  
Moreover, in an April 2007 correspondence, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by testifying at 
a hearing, providing evidence and responding to notices.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Depression

The veteran claims that he is entitled to service connection 
for depression because it is due to the circumstances 
surrounding his discharge, to include his mother's death.  
Specifically, the veteran claims that he requested 
compassionate reassignment in order to be by his mother's 
side before she passed; however, such leave was denied.  The 
veteran was discharged on August 21, 1992.  His mother died 
on August 23, 1992 from a myocardial infarction at 2:00 am.  
The approximate interval between onset and death was listed 
as "immediate."

The veteran's service treatment records reveal no complaints 
of or treatment for any psychiatric disorder.  

The veteran's psychiatric clinical evaluation on an April 
1995 Reserve examination revealed no abnormalities.  On the 
concurrent Report of Medical History, he indicated that he 
had not experienced nervous trouble of any sort.  However, it 
appears that he initially indicated that he had experienced 
depression or excessive worry, as well as loss of memory or 
amnesia, but changed the Report to indicate that he had not.  
Although the physician's comments section addressed other 
issues, it did not reference any psychiatric complaints or 
findings.  The veteran did note that in June 1993 while 
driving his van, he was struck in the driver side and was out 
of work for six months.

In December 1995 the veteran complained of depression at the 
Persian Gulf Clinic.  The report noted multiple life events 
including the death of his mother and brother, his wife's 
adultery, and no permanent job since service.  No complaints 
regarding his military service were mentioned at that time.

An Initial Mental Hygiene Evaluation dated in March 1996 
noted that the veteran had not been treated for a 
psychological or psychiatric problem.  He reported feeling 
resentful and angry at the treatment he received while in the 
military.  He alluded to some racial prejudice directed 
towards him by commanding officers, and indicated that he was 
not promoted and felt this was unfair.  He reported that 
prior to his discharge in August 1992 he had requested a 
transfer so he could be near his mother.  The transfer never 
occurred, and two days after his discharge, while traveling 
from Texas to Connecticut, his mother died before he was able 
to return home.  He appeared sad and angry, and appeared to 
hold considerable resentment towards the service for the way 
he was treated.  It was also noted that in January 1993 the 
veteran's brother died after being shot in the face during an 
apparent robbery.  When speaking about this, the veteran 
appeared visibly upset.  The examiner noted that the veteran 
seems to believe that he has been badly treated by people in 
authority, and has had some very bad luck as well over the 
years.  Diagnoses were breathing related sleeping disorder, 
rule out dysthymia, and rule out paranoid personality 
disorder.

At the VA mental disorders examination in April 1996, it was 
noted that when asked what his primary problem was, the 
veteran initially offered a description of his physical 
problems.  When asked about his emotional problems, he very 
slowly and with obvious distress described recurrent 
depression which he reported began in 1992.  He related his 
military history, including his account of being passed over 
for promotion following his return from Desert Storm in May 
1991.  However, it was noted that this was not the most 
important issue.  In June 1991, his mother had a stroke, and 
he took leave to visit her.  After he returned to his 
military base from this leave, his mother sustained a left 
cerebral stroke, which rendered her right side paralyzed.  He 
requested emergency leave, returned to his mother's home, and 
spent an additional two weeks close to her.  In addition, he 
reports he submitted papers for re-assignment based on 
compassionate need.  Further, it was noted that he had 
previously requested discharge from the military, and had 
been approved for discharge in August 1992.  Regarding his 
request for reassignment prior to this date, he reported that 
the military informed him that his papers were lost, that 
there were problems of an administrative nature, and he 
received no benefits from his request for reassignment.  In 
any event, he was discharged in August 1992, but his mother 
expired during the period he was traveling to her home, and 
he was only able to make her funeral.  As a result of these 
events, he reported that he became profoundly depressed.  
Following examination of the veteran, the examiner diagnosed 
chronic depressive reaction, unresolved grief reaction.

In August 2002, the veteran underwent a new VA psychiatric 
examination, at which the examiner noted that the veteran's 
claims folder and psychiatric records were not available for 
review.  The examiner noted that the veteran became notably 
distressed and tearful when describing his mother's death.  
The veteran again became quite tearful when describing the 
recent murder/suicide of his youngest brother, who killed his 
own two children, then attempted suicide.  The veteran and 
his family were responsible for "pulling the plug" on his 
brother.  Diagnoses following examination included major 
depressive disorder with psychotic features.  In Axis IV the 
examiner noted stressors as loss of mother, father, brother, 
niece, and nephew.  The examiner stated that the symptoms of 
this disability appeared to date their onset to shortly after 
the veteran's discharge from the military, precipitated 
partly by his experiences in the military, as well as the 
stressful circumstances surrounding his discharge, and his 
mother's death at that time.

Letters dated in September 2004 and November 2006 from the 
veteran's private physician, Dr. Fierer, state that the 
veteran has a diagnosis of depression.  

The January 2005 VA examination report notes that the 
veteran's claims file was reviewed.  The report notes that 
the veteran requested compassionate reassignment to be near 
his mother and was denied.  The veteran stated that when he 
got home his mother had already died.  She died in a rest 
home and the veteran believes that she died very unhappy.  He 
reported that since she died, he has been very, very 
depressed.  He views this event as being very traumatic.  The 
diagnosis was major depression, moderate, recurrent.  The 
examiner opined that the veteran does not appear to have a 
stressor that he regards as life threatening from the 
military.  His main report of why he feels depressed is that 
his mother died without her children around her.  The veteran 
feels very guilty about that.  The examiner also noted that 
this traumatic event does not have sufficient 
"constellation" of post-traumatic stress disorder symptoms 
to warrant such a diagnosis.  Additionally, the examiner 
noted that the veteran's mother's death was not connected to 
his time in the military in a way other than him reportedly 
being denied compassionate reassignment.

A January 2006 letter from a social worker at a Vet Center 
states that the veteran carries unresolved emotional issues 
surrounding his military discharge, when he was denied 
compassionate reassignment.  

On review of the evidence, the Board finds that the veteran's 
service connection claim for depression must be denied.  In 
this regard, the service treatment records are negative for 
depression, or any other psychiatric disorder.  The post-
service medical evidence reveals a current diagnosis of 
depression.  

Although the August 2002 VA examiner opined that the 
veteran's depressive disorder with psychotic features was 
precipitated partly by his experiences in the military, as 
well as his stressful discharge and mother's death, this VA 
examiner did not have access to the claims folder and was 
unable to thoroughly review the veteran's medical and 
military history.  The Board notes that the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Importantly, the January 2005 
VA examiner, who did have access to and did review the entire 
claims file, opined that the veteran's depression is due to 
the guilt he feels about his mother dying alone, without her 
children around her.  It is noted, however, that she died 
immediately from a myocardial infarction at 2:00 in the 
morning.  Furthermore, the private medical records which show 
a diagnosis of depression do not contain any evidence of an 
etiological relationship between the current depression and 
military service.

The medical evidence is consistent in establishing that the 
precipitating factor for the veteran's depression is the 
death of his mother, which occurred after his discharge from 
service.  The veteran's personnel records reveal no evidence 
of a request for a transfer or compassionate discharge.  His 
personnel records reflect that he requested reenlistment in 
the Regular Army for 4 years in September 1991, after his 
mother's reported strokes.  The only request for an early 
discharge was the June 1992 application for the Voluntary 
Early Transition Program, which was granted with a discharge 
date of August 21, 1992.  The Board finds this evidence to be 
more probative than the veteran's contentions.

In summary, the competent evidence reflects that the 
veteran's depression, and the precipitating event causing 
such, occurred following his discharge from service.  Thus, 
the preponderance of the evidence is against a finding of 
service connection for the veteran's depression.  


Memory Loss

The veteran claims that he is entitled to service connection 
for memory loss because it was incurred during service in 
1991.

Service treatment records do not show any complaints of or 
treatment for memory loss.  The post-service medical evidence 
shows that on the April 1995 Reserve Examination Report of 
Medical History, the veteran indicated and then redacted the 
notation that he suffered from memory loss.  The May 1996 VA 
neurological examiner indicated that the veteran's complaints 
of memory loss were due to depression.

No other medical record contains a diagnosis of memory loss 
or an underlying neurological or other similar diagnosis.  As 
such, service connection is not in order for memory loss.

In reaching the above conclusions with respect to both 
issues, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for memory loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


